Order entered January 3, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01108-CR

                                JIMMY PORRAS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F06-19430-U

                                         ORDER
       This Court’s memorandum opinion in the above case of December 30, 2019 is hereby

withdrawn. A new opinion will issue in due course.


                                                     /s/   LANA MYERS
                                                           JUSTICE